Certification filed October 27, 2022

 

In The

Eleventh Court of Appeals

No. 11-22-00218-CR

EDDIE DALE UNDERWOOD, Appellant
V.
THE STATE OF TEXAS, Appellee

 

On Appeal from the 259th District Court
Jones County, Texas
Trial Court Cause No. 6880-D

 

CERTIFICATION
I have reviewed the “Motion to Recuse Appellate Judges” filed in this cause on
October 18, 2022. To the extent the document seeks my recusal, I have reviewed the
document in chambers. See TEX.R. App. P. 16.3(b). I find no reason to recuse myself
and, under Rule 16.3(b), certify the issue of my recusal to the entire court for a
determination by the other justices of this court. See Manges v. Guerra, 673 S.W.2d
180, 185 (Tex. 1984); McCullough v. Kitzman, 50 S.W.3d 87, 88 (Tex. App.—Waco

2001, pet. denied).
Ree

W. STACY TROTTER
JUSTICE